FILED
                                                                       United States Court of Appeals
                                         PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                         March 12, 2019

                                                                           Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                             Clerk of Court
                         _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                               No. 17-1197

 RANDE BRIAN ISABELLA,

       Defendant - Appellant.
                      _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                          (D.C. No. 1:14-CR-00207-CMA-1)
                        _________________________________

Ronald Gainor, Longmont, Colorado, for Defendant - Appellant.

J. Bishop Grewell, Assistant U.S. Attorney, (Robert C. Troyer, United States Attorney
with him on the brief) Denver, Colorado, for Plaintiff - Appellee.
                        _________________________________

Before HARTZ, MATHESON, and EID, Circuit Judges.
                 _________________________________

MATHESON, Circuit Judge.
                   _________________________________

       Rande Isabella was convicted under 18 U.S.C. § 2422(b) of persuading and

attempting to persuade S.F., a 14-year-old girl, to “engage . . . in any sexual activity for

which any person can be charged with a criminal offense” (Count 1) and under 18 U.S.C.

§ 2251(a) and (e) of attempting to persuade S.F. to produce child pornography (Count 2).
On appeal, Mr. Isabella argues (1) the evidence was insufficient to sustain his

convictions; (2) the district court made six improper evidentiary rulings; and (3) his

convictions and sentences under §§ 2422(b) and 2251(a) and (e) violate the Double

Jeopardy Clause. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1

                                   I. BACKGROUND

                                 A. Factual Background

       In September 2013, Mr. Isabella began chatting with S.F., a 14-year-old high

school student, through a mobile application called Minus. For the next three months,

they communicated via cellular telephone, a messaging application called Kik, and e-

mail. Mr. Isabella and S.F. developed a flirtatious relationship and called each other

boyfriend and girlfriend. Mr. Isabella used pet names like “baby,” “angel,” and

“princess” when communicating with S.F. They chatted about sex and sent each other

pictures, including nude pictures of themselves. During the early period of their

communications, they chatted nearly every day. When S.F.’s mother discovered the

sexual chats and pictures, she contacted the police, who obtained a search warrant for Mr.

Isabella’s home. The officers seized Mr. Isabella’s phone and extracted messages and

images from it. After executing the search, authorities arrested Mr. Isabella.


       1
         We caution the reader that the facts of this case, especially the communications
between Mr. Isabella and S.F., are graphically and disturbingly sexual in nature. Because
Mr. Isabella’s convictions were for sexual crimes and because he is challenging the
sufficiency of the evidence on appeal, we recount the evidence of his interactions to
evaluate whether a reasonable jury could have found him guilty beyond a reasonable
doubt and to provide an explanation of our decision.
                                              2
                                     B. The Indictment

      A federal grand jury indicted Mr. Isabella on four counts, two concerning his

interactions with S.F. (Counts 1 and 2), and two based on his interactions with an

undercover officer posing as a minor (Counts 3 and 4). The charges were:

      Count 1:      Persuading and attempting to persuade S.F. to engage in sexual
                    activity for which any person can be charged with a criminal
                    offense, in violation of 18 U.S.C. § 2422(b).

      Count 2:      Attempting to produce child pornography, in violation of 18 U.S.C.
                    § 2251(a) and (e), in his interactions with S.F.2

      Count 3:      Persuading and attempting to persuade an undercover officer posing
                    as a minor to engage in sexual activity for which any person can be
                    charged with a criminal offense, in violation of 18 U.S.C. § 2422(b).

      Count 4:      Attempting to produce child pornography, in violation of 18 U.S.C.
                    § 2251(a) and (e), in his interactions with an undercover officer
                    posing as a minor.

ROA, Vol. I at 13-15.

                                       C. The Trial

      Mr. Isabella’s trial took 11 days. We detail the relevant evidence from: (1) the

Government’s case-in-chief; (2) the defense’s case, including Mr. Isabella’s testimony;

and (3) the Government’s rebuttal.




      2
        The indictment initially charged Mr. Isabella with the completed production of
child pornography in addition to the attempt charge. Because the Government conceded
that Mr. Isabella did not play a role in the production of the only alleged child
pornography in this case, the Government sought to amend the Indictment to address only
attempted production of child pornography, and the district court granted its motion.

                                            3
   The Government’s Case-in-Chief

       The Government called 11 witnesses in its case-in-chief. Most relevant for this

appeal was the testimony of S.F., P.F. (S.F.’s mother), and Homeland Security Special

Agents Michael Thomas,3 Paul Anderson, and Vanessa Wright.

       a. S.F.’s testimony4

       S.F. testified at trial. She read the chats aloud and explained the nature of her

relationship with Mr. Isabella. According to S.F., Mr. Isabella told her that he would

send her a phone but she “must keep it hidden away until a designated time we set.”

ROA, Vol. VIII at 373. He also asked her if she could use Skype, Kik, and a variety of

other messaging applications instead of text messages. He said, “We really should text

on [Kik]. Safer. And you promise you will always protect me no matter what?” Id. at

347.

              i. Age discussions

       S.F. testified that, early in their communications, she told Mr. Isabella she was 14

years old. Mr. Isabella asked S.F. if she had a boyfriend and if she was okay with a “big

older man.” Id. at 284. He asked, “So in 4 years you are moving in with me then? . . .



       3
         Special Agent Thomas’s testimony is relevant to one of Mr. Isabella’s
evidentiary objections. We do not discuss his testimony in this section, but instead
discuss the relevant portions of his investigation when we address the evidence issue
below.
       4
         During S.F.’s trial testimony, she read records of her conversations with Mr.
Isabella. We have not edited these communications for spelling or grammar.

                                              4
You will be 18, right? We could take a birthday trip somewhere exotic.” Id. at 288. Mr.

Isabella also asked S.F. if she could drive yet. She said that she knew how to drive but

was not legally able to do so. S.F. also explained that her mother restricted her phone

use.

        S.F. asked Mr. Isabella how old he was. He responded that he was “nearly 3 times

[her] age” and then stated that he was “39 and 11 months.” 5 Id. at 285-86.

                 ii. Meeting discussions

        Mr. Isabella lived in Ohio. S.F. lived in Colorado. The two never met prior to

trial, but they discussed meeting. On one occasion, Mr. Isabella said, “Haha. Come see

me and we will party for dayzzz!!” Id. at 343. On another occasion, he said, “Grab a

girlfriend and come visit me in florida this winter.” Id. at 305. Mr. Isabella said he was

in a band and suggested he might visit her in Colorado while on tour. He asked, “So if i

got a hotel near you would you have a way to get to me?” Id. at 344. He followed up,

“So when i come to you, you will stay with me?” S.F. responded, “I’ll try.” Id. at 345.

                 iii. Sexual discussions

        S.F. testified that if she had stayed with Mr. Isabella in the hotel, she thought they

would have had sex. At one point, Mr. Isabella informed S.F. that he was aroused and

S.F. responded, “U said u wish I could see what u do to me so show me.” Id. at 301.




        5
            Mr. Isabella was 56 years old at the time. He turned 57 years old in October
2013.

                                               5
They proceeded to discuss having sex and penis size. Id. at 301-03. On a separate

occasion, after sending S.F. a picture of his penis, Mr. Isabella discussed performing oral

sex acts with her. Id. at 310. The conversations were at times even more graphic. See id.

at 351-53 (testimony of Mr. Isabella detailing an imagined sexual encounter).

              iv. Picture discussions and exchanges

       When Mr. Isabella sent S.F. the picture of his penis, he did so after stating that he

was aroused. He said, “Ask me for a pic. Be specific.” Id. at 307. When S.F. asked for

a photo, he stated, “Pic of what? Say it.” Id. When S.F. responded, “I don’t know,

surprise me,” and “I don’t know lol,” Mr. Isabella followed up, “Age thing. You must

ask me for it. . . . Or else you don’t want it. Thats okay.” Id. Eventually S.F. said, “send

a dic pic.” Id. at 308. He replied, “That’s my baby girl,” and sent her a picture of his

penis. Id. at 308-10.

       Mr. Isabella also asked S.F. for pictures. He requested pictures of “[her] pretty

face,” and she sent them. Id. at 293-94. He requested more photos, and stated they were

“So beautiful!!!” Id. at 294. At one point, S.F. said she was “in the shower.” Id. at 298.

Mr. Isabella responded, “Pic now!! Haha.” Id. He repeated the request: “Pic now!!

(Again). Hahaaa!!” Id. After she responded without a picture, Mr. Isabella said, “I will

bet you are gorgeous right now. Just send simple mirror pic.” Id. S.F. sent him a picture

of a fogged-up mirror. Mr. Isabella responded, “Any mirrors not fogged up?” and “Now

I just want to see you a hundred times more.” Id. at 299. After a separate shower

reference, Mr. Isabella responded similarly: “Take a pic right now in mirror exactly as

                                              6
you are and send me now.” Id. at 293. In another conversation, he asked for more

pictures and stated he was thinking of her “ripping off clothes and running around [the]

room naked.” Id. at 323-24.

       Eventually, S.F. sent Mr. Isabella sexual photos. Mr. Isabella stated, “And wait a

min. I sent you a pic of my manhood. And what have you sent meeeeee? Hehehehh.”

Id. at 312. S.F. then sent Mr. Isabella a picture of her naked body from the neck down

(the “torso pic”).6 She testified that she did not take the picture for Mr. Isabella and that

he had nothing to do with her taking it. The circumstances surrounding the picture’s

production are discussed below.

       Mr. Isabella responded to the picture, “That is youuuuu???” and “Sooooo nice!!

Got one with face?” Id. at 314. Then, “Reaaaally want a somewhat naughty pic with

your face. Hahaaa. You doin homework?” Id. On a separate occasion, S.F. also sent a

picture of herself in her bra and underwear. Id. at 362-63. She sent that same picture on

multiple occasions.

              v. Cross-examination

       On cross-examination, S.F. admitted that she lied to investigators about her

interactions with Mr. Isabella. She initially told investigators that Mr. Isabella (1) had

presented himself to her as a 17-year-old boy named Kyle, (2) had threatened to hurt her



       6
      The parties and the district court used the “torso pic” label, but as the
Government notes, “the photograph shows more than just S.F.’s torso.” Aplee. Br. at 15
n.1.

                                              7
sister if she did not send him pictures, and (3) had made her take the photos. At trial,

defense counsel asked, “And you had just said that it wasn’t true. What part wasn’t

true?” Id. at 1965. S.F. responded, “That he lied about his age. That he lied about his

name. That he was making me do it. Everything that I did and I said was all by my own

choice. He never made me do anything.” Id. S.F. admitted that she “still ha[d] feelings

for [Mr. Isabella]” and stated that she “want[ed] to send pictures to Mr. Isabella because

of the way he made [her] feel.” Id. at 1967.7

       b. Special Agent Vanessa Wright’s testimony

       Vanessa Wright, a special agent with the Department of Homeland Security,

investigated Mr. Isabella as an undercover agent (“UCA”). She posed as a 15-year-old

girl and initiated internet communications with Mr. Isabella in December 2013. The

communications quickly turned sexual. At one point, Mr. Isabella asked her if she would

stay in a hotel with him and suggested he could meet the UCA in Florida. He also asked

for pictures and video from the UCA on multiple occasions, including a video of her

stripping and pictures of her vagina.

       c. Special Agent Paul Anderson’s testimony

       Paul Anderson, a Homeland Security Investigations Special Agent, conducted a

forensic search of S.F.’s phone. He explained how the phone’s call log works and



       7
        S.F.’s mother stated that S.F. wrote Mr. Isabella’s name several times on a piece
of paper and drew “little hearts” around it, “like a young girl does[] [with] somebody that
she has affection for.” ROA Vol. VIII at 252.

                                             8
presented the history of outgoing and incoming calls between S.F.’s phone and Mr.

Isabella’s phone. He also detailed the emails, pictures, and chats between S.F. and Mr.

Isabella that he extracted from the phone. Those communications were entered into

evidence.

       Special Agent Anderson also conducted a forensic analysis of Mr. Isabella’s phone

and computer, which were seized during a search of his Ohio home. On direct

examination, he explained the chats, emails, and pictures between Mr. Isabella and S.F.

that he extracted from the phone. Those communications also were entered into

evidence.

   The Defense’s Case

       Mr. Isabella testified over the course of three days. His expert, Dr. Mark Mills,

was the only other witness who testified for the defense.

       a. Mr. Isabella’s testimony

       Mr. Isabella explained his online dating habits, including his use of websites called

“Plenty of Fish” and “O.K. Cupid,” which allowed individuals over the age of 18 to meet

online. He testified that Plenty of Fish users could only search for other individuals

within 100 miles. He explained that users on those dating sites would sometimes pose as

people that they were not, a term he called “catfishing.”8 When Mr. Isabella suspected



       8
         Dr. Mills explained that “catfishing” is “putting on some role to some particular
end. It might be to meet somebody. It might be to defraud them. It might be to gain
access to them sexually.” ROA, Vol. VIII at 2362.

                                             9
users of catfishing, he testified that he tried to speak to them on the phone or through a

live video communication program like Skype to verify their identity.

       Mr. Isabella explained that he also used the internet for sexualized fantasies. He

stated that he enjoyed the anonymity of the internet: “You can hide behind a handle and

say anything you want, be anyone you want to be.” ROA, Vol. VIII at 927. He testified

about his sexualized fantasies and chats with individuals over the age of 18, some of

whom had sent him nude photos. Many of these photos, Mr. Isabella testified, did not

show the face of the individual sending them.

       When presented at trial with the transcripts of his sexualized conversations with

S.F., Mr. Isabella stated that they were consistent with his fantasies he discussed with

other adults on dating and other social sites. He stated that he believed S.F. was “an

adult, a college-aged person who can get up and move whenever they want.” Id. at

1062.9 He said that his communications with her were “fantasy related.” Id. He

testified that when he asked S.F. if she was “doing homework,” he believed she was a

“[c]ollege student doing homework.” Id. at 1031. He further testified that when he spoke

with S.F. about taking her “somewhere exotic” or getting a hotel room in Colorado, those




       9
         At one point in Mr. Isabella’s conversations with S.F., S.F. explained that she
was worried she was pregnant, and Mr. Isabella told her to take a pregnancy test. Mr.
Isabella testified that this conversation made him believe he was chatting with someone
“over the age of 18.” ROA, Vol. VIII at 1054.

                                             10
proposals were “more fantasy” and that he made no plans to actually meet S.F. Id. at

1012-13, 1047-48.

       Mr. Isabella also testified about his interactions with Special Agent Wright, the

UCA who found him on Facebook. When they began to chat, the UCA stated she was 15

years old. Mr. Isabella testified that he thought she was “catfishing” him and did not

believe her age. Id. at 1131. He explained that the UCA changed her name during their

chats, engaged in highly sexualized conversations, and generally communicated as

though she were an adult. He also stated that he believed his communications with the

UCA were a form of fantasy.

       Finally, Mr. Isabella testified about his interactions with M.E., an individual he

met on O.K. Cupid. He explained that M.E.’s profile indicated she was 18 years old but

that she “seemed to vacillate between 17 and 18 at times.” Id. at 1209. He stated that he

believed she was 18 through their conversations. Mr. Isabella also testified that he met

M.E. on Valentine’s Day, but he did not provide details of that encounter.

       b. Dr. Mills’s testimony

       Dr. Mark Mills, an expert psychiatrist, testified after watching Mr. Isabella’s

testimony and reading the trial transcripts from the Government’s case-in-chief. He

stated that he also reviewed Mr. Isabella’s chats with S.F. and conducted a psychological

evaluation of Mr. Isabella. Based on the foregoing, Dr. Mills opined that Mr. Isabella (1)

was “not a pedophile” and (2) did not have “the disinhibiting conditions associated with



                                             11
being sexual with a minor.” Id. at 2358. He also concluded that Mr. Isabella did not

have any psychiatric disorder associated with child exploitation.

       Dr. Mills further testified about the “internet’s effect on sexual fantasies.” Id. at

2358-61. He explained that online communications can enable sexual “role playing” and

can cause some individuals to use “sexual aspects of the internet in an addictive fashion.”

Id. at 2360-61.

   The Government’s Rebuttal Case

       The Government called M.E. for the first time in rebuttal. It also recalled Special

Agent Paul Anderson.

       a. M.E.’s testimony

       M.E. testified over Mr. Isabella’s objection. In January 2013, nine months before

his chats with S.F. and 11 months before his chats with the UCA, Mr. Isabella met M.E.,

a minor at the time, on the dating site Plenty of Fish.10 M.E. testified that her dating

profile said she was 18 years old, but she informed Mr. Isabella early in their

communications that she was 17. Mr. Isabella and M.E. spoke on the phone, text

messaged, and video-chatted.

       Mr. Isabella and M.E. had sexual conversations. Mr. Isabella sent M.E. pictures of

his penis. M.E. sent Mr. Isabella pictures of her breasts and vagina. She testified that




       10
         Mr. Isabella suggested they first met on O.K. Cupid. Both sites require the user
to be 18 years old to open an account.

                                              12
Mr. Isabella “specifically asked for that.” ROA, Vol. VIII at 1443. When Mr. Isabella

and M.E. had sexual discussions, Mr. Isabella instructed M.E. to use Skype because he

did not want anyone to find those communications. She said that Mr. Isabella explained

they would both get in trouble because M.E. was a minor.

      Mr. Isabella suggested that M.E. come with him to Florida in the summer. M.E.

explained that she hated Florida in the summer, but she agreed to meet Isabella in person

on Valentine’s Day in Ohio. M.E. skipped school and drove 90 minutes to meet Mr.

Isabella at a coffee shop. M.E. stated that she was wearing her high school uniform at the

time. Mr. Isabella drove M.E. to a truck stop and lifted the edge of her skirt. She pushed

his hand away. They then drove to an abandoned house where Mr. Isabella tried to put

his hand up M.E.’s skirt. M.E. drove home after their interaction. The two continued

their communications after that day, though they chatted less frequently.

      b. Special Agent Anderson’s rebuttal testimony

      The Government recalled Special Agent Anderson on rebuttal to speak about

internet searches Mr. Isabella completed in September 2013. Special Agent Anderson

testified that he had run a forensic analysis on Mr. Isabella’s computer. Among other

things, he provided evidence of three web pages that Mr. Isabella had visited during the

same time frame as his communications with S.F. The web pages reflected that S.F. (1)

attended a Colorado middle school and (2) participated in a middle school cross country

meet on September 22, 2012. The agent testified that Mr. Isabella also ran a Facebook

search for S.F. on September 19, 2013, shortly after Mr. Isabella began chatting with S.F.

                                            13
                             D. The Verdict and Sentence

      Mr. Isabella was convicted of Counts 1 and 2 for his communications with S.F.

and acquitted of Counts 3 and 4 for his communications with the UCA. Specifically, for

Count 1, Mr. Isabella was convicted of violating and attempting to violate 18 U.S.C.

§ 2422(b), which provides:

             Whoever, using the mail or any facility or means of interstate
             or foreign commerce . . . knowingly persuades, induces,
             entices, or coerces any individual who has not attained the
             age of 18 years, to engage in prostitution or any sexual
             activity for which any person can be charged with a criminal
             offense, or attempts to do so, shall be fined under this title
             and imprisoned not less than 10 years or for life.

18 U.S.C. § 2422(b).

      For Count 2, Mr. Isabella was convicted of attempting to violate 18 U.S.C.

§ 2251(a) and (e), which provides:

             (a) Any person who employs, uses, persuades, induces,
             entices, or coerces any minor to engage in, or who has a
             minor assist any other person to engage in . . . any sexually
             explicit conduct for the purpose of producing any visual
             depiction of such conduct or for the purpose of transmitting a
             live visual depiction of such conduct, shall be punished as
             provided under subsection (e) . . . .

             (e) Any individual who violates, or attempts or conspires to
             violate, this section shall be fined under this title and
             imprisoned not less than 15 years nor more than 30 years . . . .

18 U.S.C. § 2251.

      The jury filled out a special verdict form that provided two potential bases for a

conviction under Count 1: (1) coercion and enticement and (2) attempted coercion and

                                           14
enticement. The jury checked both boxes, indicating it found Mr. Isabella guilty of both

a completed violation and an attempt violation of 18 U.S.C. § 2422(b).

       As the statute indicates, § 2422(b) requires an underlying act chargeable as a

“criminal offense.” In addition to the special verdict options described above, the special

verdict form also gave the jury two options for the underlying criminal sex act: (1)

production of child pornography under federal law and (2) sexual intercourse or oral sex

with a minor. For both the completed offense and the attempt offense on Count 1, the

jury selected the box for production of child pornography.

       The district court sentenced Mr. Isabella to two concurrent sentences of 216

months of incarceration, one for each count. Mr. Isabella timely appealed.

                                    II. DISCUSSION

       The following sections address Mr. Isabella’s issues on appeal: (A) sufficiency of

the evidence for his convictions, (B) evidentiary rulings, and (C) multiple punishments

under the Double Jeopardy Clause.

                             A. Sufficiency of the Evidence

       Mr. Isabella was convicted of Count 1 for violating § 2422(b) on two grounds: (1)

persuading a minor to produce child pornography and (2) attempting to persuade a minor

to produce child pornography. Because we conclude the evidence was sufficient to

convict Mr. Isabella on the attempt theory, we do not address whether the evidence also

was sufficient to support a completed offense. Mr. Isabella was convicted of Count 2 for

attempting to persuade S.F. to produce child pornography, in violation of § 2251(a) and

                                            15
(e). As the Government notes, “the analysis of the [substantial step] evidence supporting

the two attempt counts is essentially the same.” Aplee. Br. at 24. Accordingly, we

address the sufficiency of the evidence for the attempt offenses under Counts 1 and 2

together.

1. Standard of Review

       We review de novo11 whether there was sufficient evidence to support a

defendant’s convictions, United States v. Cota-Meza, 367 F.3d 1218, 1223 (10th Cir.

2004), viewing all the evidence and any reasonable inferences drawn therefrom in the

light most favorable to the government, United States v. Poe, 556 F.3d 1113, 1124 (10th

Cir. 2009). We consider all evidence, circumstantial and direct, but we do not weigh the

evidence or consider the credibility of witnesses. United States v. Rufai, 732 F.3d 1175,

1188 (10th Cir. 2013). We will reverse a conviction for insufficient evidence only when

no reasonable jury could find the defendant guilty beyond a reasonable doubt. United

States v. Anaya, 727 F.3d 1043, 1050 (10th Cir. 2013).




       11
        Mr. Isabella moved for a judgment of acquittal under Federal Rule of Criminal
Procedure 29 after the Government’s case-in-chief, arguing there was insufficient
evidence to send the case to the jury. He renewed his Rule 29 motion at the close of
evidence. He therefore preserved the issue for appeal.

                                            16
2. Legal Background

       a. Federal child pornography offenses

       The underlying offense for both of Mr. Isabella’s attempt convictions under

§ 2422(b) and § 2251(a) and (e) was “producing [a] visual depiction” of a minor

engaging in “sexually explicit conduct.” 18 U.S.C. § 2251(a). “Sexually explicit

conduct” is defined as “graphic sexual intercourse, including genital-genital, oral-genital,

anal-genital, or oral-anal, whether between persons of the same or opposite sex, or

lascivious simulated sexual intercourse where the genitals, breast, or pubic area of any

person is exhibited.” 18 U.S.C. § 2256(2)(B). And producing “child pornography” is

defined as creating a “visual depiction” of a minor engaged in “sexually explicit

conduct.” 18 U.S.C. § 2256(8).

       Courts have devised a multi-factor test for deciding whether a “visual depiction”

constitutes child pornography. See United States v. Wolf, 890 F.2d 241, 244 (10th Cir.

1989) (adopting six-factor inquiry announced in United States v. Dost, 636 F. Supp. 828,

832 (S.D. Cal. 1986)). Under this test, “mere nudity is not sufficient to constitute child

pornography; rather, the nudity must be depicted in a lascivious manner in order to be

criminal.” United States v. Soderstrand, 412 F.3d 1146, 1151-52 (10th Cir. 2005)

(surveying case law).




                                             17
       b. Attempted persuasion or enticement12

       Both § 2422(b) and § 2251(a) and (e) require the defendant to persuade, induce,

entice, or coerce, or attempt to do so. Courts have given these terms their ordinary

meanings: “To ‘persuade’ is ‘to induce by argument, entreaty, or expostulation into some

mental position’; to ‘induce’ is ‘to move and lead (as by persuasion or influence)’; and to

‘entice’ is ‘to draw on by arousing hope or desire.’” United States v. Goetzke, 494 F.3d

1231, 1235 n.3 (9th Cir. 2007) (quoting Webster’s Third New International Dictionary

757, 1154, 1687 (unabridged ed. 1993)); United States v. Hart, 635 F.3d 850, 855 (6th

Cir. 2011) (“[T]he term ‘persuade’ in 18 U.S.C. § 2422(b) has an ordinary meaning that

is not subject to ambiguity.”). To prove an attempt, the government must show (1)

specific intent to commit the crime, and (2) a substantial step towards completion of the

crime. United States v. Faust, 795 F.3d 1243, 1248 (10th Cir. 2015).

              i. Specific intent

       Specific intent means more than a general intent to commit the prohibited act.

United States v. Blair, 54 F.3d 639, 642 (10th Cir. 1995). It requires the defendant to

commit the act “voluntarily and purposely with the specific intent to do something the

law forbids.” Id. (quotations omitted). In Faust, we explained that “[s]ection 2422(b)

requires only that the defendant intend to entice a minor, not that the defendant intend to



       12
          At times, we use the shorthand “persuade or entice” in this opinion. This should
be understood to encompass all the means of violating § 2422(b): “persuade[], induce[],
entice[], or coerce[].”

                                            18
commit the underlying sexual act.” Faust, 795 F.3d at 1249 (quotations omitted). We

quoted the Sixth Circuit:

              While it may be rare for there to be a separation between the
              intent to persuade and the follow-up intent to perform the act
              after persuasion, they are two clearly separate and different
              intents and the Congress has made a clear choice to
              criminalize persuasion and the attempt to persuade, not the
              performance of the sexual acts themselves.

Id. (quoting United States v. Bailey, 228 F.3d 637, 639 (6th Cir. 2000)). We also relied

on the Seventh Circuit’s declaration that § 2422(b) “criminalizes ‘the sexual grooming of

minors,’ regardless of any intent to consummate the illegal sexual activity.” Id. (quoting

United States v. Berg, 640 F.3d 239, 252 (7th Cir. 2011)). Stated differently, § 2422(b)

“criminalizes an intentional attempt to achieve a mental state—a minor’s assent.” Id. at

1249 n.6 (quoting United States v. Dwinells, 508 F.3d 63, 71 (1st Cir. 2007)).

              ii. Substantial step

       To prove attempt, we said in Faust that “the government had to show that [the

defendant] took a substantial step towards the commission of the ultimate crime, and that

such step was more than mere preparation.” Id. (quotations omitted); see also United

States v. Munro, 394 F.3d 865, 869 (10th Cir. 2005). The substantial step question is a

“highly fact-specific inquiry.” Faust, 795 F.3d at 1248 (quotations omitted).

       The Tenth Circuit has not issued a published case addressing a sufficiency of the

evidence challenge to an attempt conviction concerning the production of child




                                            19
pornography under either § 2422(b) or § 2251(a) and (e).13 Accordingly, as background

for our substantial step analysis, we discuss (1) Tenth Circuit § 2422(b) attempt cases

addressing sexual activity, (2) out-of-circuit attempt cases addressing “grooming” as a

substantial step, and (3) attempt cases concerning the production of child pornography.

                     1) Tenth Circuit substantial step case law

       In assessing substantial steps toward persuasion or enticement to engage in sexual

activity, we have drawn a rough line between “harmless banter” and illegal inducement.

United States v. Thomas, 410 F.3d 1235, 1246 (10th Cir. 2005).14 In Thomas, we held

that the defendant “crossed the line . . . the moment he began making arrangements to

meet [the purported minor], notwithstanding the lack of evidence that he traveled to the

supposed meeting place.” 410 F.3d at 1246. Similarly, in Faust we held that the

substantial step requirement was satisfied by “discussing in graphic detail precisely what


       13
         In an unpublished decision discussed below, we addressed a sufficiency of the
evidence challenge to a conviction under § 2422(b) and § 2251(a) and (d) where the
underlying conduct was the production of child pornography, which qualified as a
violation of Wyoming’s child exploitation statute. See United States v. Wales, 127 F.
App’x 424, 431 n.7 (10th Cir. 2005).
       14
          Other circuits have framed the question as a difference between “persuading,”
which is criminal, and “asking,” which is not. See United States v. Tykarsky, 446 F.3d
458, 473 (3d Cir. 2006) (“[T]here may be a certain degree of imprecision around the
edges of these terms, such as where the line between mere ‘asking’ and ‘persuading’ is
drawn.”). The Third Circuit explained, “Section 2422(b) does not prohibit all
communications with a minor; nor does it prohibit all communications that relate to
illegal sexual activity. It only proscribes communications that actually or attempt to
knowingly ‘persuade,’ ‘induce,’ ‘entice’ or ‘coerce’ a minor to engage in illicit sexual
activity.” Id. at 482; see also United States v. Gagliardi, 506 F.3d 140, 147 (2d Cir.
2007).

                                            20
sexual acts would be allowed, negotiating a price, and agreeing to a meeting place.”

Faust, 795 F.3d at 1250. We upheld the defendant’s conviction even though his

communications were with an undercover officer posing as a minor’s parent, not directly

with a minor. Faust, 795 F.3d at 1250 n.7.

       Also instructive is our “substantial step” analysis in Munro. See 394 F.3d at

869-70. We detailed the defendant’s acts of attempted enticement, which included

(1) initiating conversation with the purported minor; (2) broaching the topics of sex and

suggesting an in-person meeting; (3) increasing the detail of the sexual conversations,

including statements “regarding virginity, sexual experiences, and his desire to perform

oral sex on the minor”; and (4) stating “he had money, his own place, a car, an XBox, a

Play Station 2, and a DVD player.” Id. at 869-70. We stated that the video games and

other offers “could reasonably be interpreted as attempts to impress [the purported minor]

and give her incentives to meet and engage in sexual activities with” him. Id.

                     2) Out-of-circuit cases addressing “grooming” as a substantial step

       “Sexual abuse of minors can be accomplished by several means and is often

carried out through a period of grooming.” United States v. Engle, 676 F.3d 405, 412

(4th Cir. 2012) (quotations omitted). “Grooming refers to deliberate actions taken by a

defendant to expose a child to sexual material; the ultimate goal of grooming is the

formation of an emotional connection with the child and a reduction of the child’s

inhibitions in order to prepare the child for sexual activity.” United States v. Chambers,



                                             21
642 F.3d 588, 593 (7th Cir. 2011); see also United States v. Brand, 467 F.3d 179, 203

(2d Cir. 2006); Goetzke, 494 F.3d at 1235.15

      In Goetzke, the government established grooming by showing the defendant had a

prior relationship with the minor and used letters to persuade him to engage in “a sexual

encounter in the event he returned to Montana.” 494 F.3d at 1236. The court recounted

the evidence:

                Redolent of the fun they had together riding horses, fishing,
                and being massaged, the letters were crafted to appeal to [the
                minor], flatter him, impress him, and encourage him to come
                back to Montana “maybe this summer” when school was out,
                by promising the same kind of fun and a motorcycle of [the
                minor’s] own.

Goetzke, 494 F.3d at 1235. In Goetzke, the Ninth Circuit found the letters were sufficient

evidence to sustain the defendant’s attempt conviction under § 2422(b). Id.

      By contrast, in United States v. Gladish, 536 F.3d 646 (7th Cir. 2008), the Seventh

Circuit vacated a conviction for insufficient evidence under § 2422(b) when the

defendant discussed having sex with the purported minor but did not take any affirmative

steps—“such as making a hotel reservation, purchasing a gift, or buying a bus or train

ticket”—toward actually meeting. Id. at 649-50. The court distinguished Goetzke: “[The




      15
          Grooming can be established by use of an expert witness who testifies about
psychological tactics that are common in cases of child sex abuse. United States v.
Batton, 602 F.3d 1191, 1202 (10th Cir. 2010). But expert testimony is not necessary to
establish grooming. See Goetzke, 494 F.3d at 1235 (finding sufficient evidence of
grooming without expert testimony); Engle, 676 F.3d at 412 (same).

                                              22
defendant’s] talk and his sending her a video of himself masturbating . . . are equally

consistent with his having intended to obtain sexual satisfaction vicariously. . . . He may

have thought (this is common in Internet relationships) that they were both enacting a

fantasy.” Id. at 650. Thus, it did not find sufficient evidence to support a theory of

“grooming” based solely on the defendant’s sexualized chats. Id.

                     3) Attempted persuasion to produce child pornography

       The cases discussed in the preceding section concern charges under § 2422(b) for

attempts to persuade a minor to engage in sexual activity other than producing child

pornography. In United States v. Lee, 603 F.3d 904, 918 (11th Cir. 2010), the Eleventh

Circuit rejected a defendant’s sufficiency of the evidence challenge to a conviction under

§ 2251(a) and (e) for attempted persuasion to produce child pornography. The evidence

showed he communicated with an undercover federal employee for months and had

sought to engage in sexual activity with whom he believed were her minor daughters. Id.

at 916-18. In advance of the proposed meeting, the defendant “actively planned the

production of photographs that depicted [the] minor daughters in graphic sexual poses.

He described how many photographs he wanted of each girl, how he wanted the girls to

pose, and provided his home address so that he could view the finished product.” Id. at

918. The court upheld his conviction under § 2422(b) for the attempted sexual

encounters and upheld his conviction under § 2251(a) and (e) for the attempted

production of child pornography. Id. at 914, 918.



                                             23
       Similarly, in United States v. Pierson, 544 F.3d 933, 936-38 (8th Cir. 2008), the

defendant used various online personas to communicate with an undercover officer

posing as a 14-year-old girl. Over approximately three months, the defendant discussed

sex with the undercover officer and proposed meeting on several occasions. Id. at 937.

He also asked for sexual photographs and ultimately sent the officer money for a webcam

to transmit sexual images. Id. at 936-37. As in Lee, the court upheld his conviction

under § 2422(b) for the attempted sexual encounters and upheld his conviction under

§ 2251(e) for the attempted production of child pornography. Id. at 938-40.

       The facts of our unpublished opinion in United States v. Wales, 127 F. App’x 424,

431-42 (10th Cir. 2005), are similar to Lee and Pierson. In Wales, the defendant asked an

undercover officer posing as a minor to “[t]ake pictures of your pussy for me . . .

[p]ictures of you fingering yourself.” Id. at 431. To encourage the pictures, he sent the

undercover officer examples of the kinds of photos he wanted. Id. at 431-32. We further

summarized the communications: “Through the medium of the chat room Mr. Wales

used flattery, highly charged sexual images, and a false female persona in his quest to

obtain images of [the purported minor] engaging in masturbation with the possibility that

an illicit meeting might occur at a later occasion.” Id. at 431 (quotations omitted). We

upheld the defendant’s convictions under § 2422(b) for attempting to engage in conduct

constituting a violation of the Wyoming “sexual exploitation of a child” statute, Wyo.




                                            24
Stat. Ann. § 6-4-303(b)(i), and for attempting to violate § 2251(a) and (d). Id. at 425, 431

& n.7.16

3. Analysis

       Because Mr. Isabella was convicted of attempting to persuade S.F. to produce

child pornography under both § 2422(b) and § 2251(a) and (e), and because the evidence

supporting both counts is identical, our sufficiency of the evidence analysis is the same

for Counts 1 and 2. The parties agree. See Aplee. Br. at 24 (stating “the analysis of the

evidence supporting the two attempt counts is essentially the same”); Aplt. Br. at 16

(analyzing attempt convictions without distinguishing between them); see also Hart, 635

F.3d at 858 (stating “§ 2251 uses the term persuade in the same way that the word is used

in § 2422(b)”). We conclude the evidence was sufficient for a reasonable jury to convict

Mr. Isabella of attempting to persuade S.F. to produce child pornography.17

       Mr. Isabella and S.F.’s relationship spanned three months. See Lee, 603 F.3d at

908-11 (affirming attempt conviction based on approximately six months of



       16
        At the time, § 2251(d) provided for the attempt liability that is now codified in
§ 2251(e).
       17
          Mr. Isabella’s sufficiency argument focuses on the substantial step aspect of the
attempt analysis. See Aplt. Br. at 16-19 (relying on substantial step argument). To the
extent he argues that the evidence does not establish his specific intent, we note that his
explicit requests for “naughty” and “naked” photos were more than sufficient to infer
specific intent to persuade S.F. to send him child pornography. Similarly, his interactions
with M.E. and the UCA evince a common scheme of attempting to persuade minors to
send explicit photos, and the jury could reasonably have inferred that Mr. Isabella
intended to continue that scheme with S.F.

                                            25
communication); Pierson, 544 F.3d at 935-37 (affirming conviction based on

approximately three months of communication). They called each other “boyfriend” and

“girlfriend,” and Mr. Isabella communicated with S.F. every day for some periods,

including on the phone. He did not need to go through an adult intermediary, as the

defendant did with the undercover officer posing as a minor’s parent in Faust, 795 F.3d

at 1245-46. Mr. Isabella was able to confirm that S.F. was a minor by speaking to her on

the phone, seeing her photos, and finding her name and other information about her on

Facebook and through internet searches. He therefore knew S.F. was a minor. And he

knew he was not dealing with an undercover officer pretending to be a minor, as the

defendant was in Munro, 394 F.3d at 868.

       During their conversations, Mr. Isabella and S.F. spoke explicitly about sex,

including conversations about Mr. Isabella’s penis. At one point, after Mr. Isabella sent

S.F. a picture of his penis, he asked whether she “want[ed] that in [her] mouth now? Tell

me.” ROA, Vol. VIII at 310. As in Munro, their conversations addressed “virginity,

sexual experiences, and [Mr. Isabella’s] desire to perform oral sex on” S.F. See 394 F.3d

at 869-70. Moreover, Mr. Isabella’s conduct showed “deliberate actions taken . . . to

expose [S.F.] to sexual material,” and to make her comfortable with the idea of him as

her “boyfriend.” See Chambers, 642 F.3d at 593. As a result, a reasonable jury could

have concluded that Mr. Isabella acted to reduce S.F.’s “inhibitions in order to prepare

[her] for sexual activity,” namely, sending images of sexually explicit conduct. See id.;



                                            26
Goetzke, 494 F.3d at 1235. Indeed, S.F. testified that she sent Mr. Isabella photos

because of the positive way he made her feel.

       The trial evidence showed “more than . . . explicit sex talk.” Gladish¸ 536 F.3d at

649. Mr. Isabella and S.F. also exchanged photos. Although sending the picture of his

penis was not alone sufficient to establish enticement, see id. at 650, Mr. Isabella later

used the photo to suggest a quid pro quo: “I sent you a pic of my manhood. And what

have you sent meeeeee?” ROA, Vol. VIII at 312. The graphic photo of Mr. Isabella

suggested to S.F. the kinds of photos he wanted. Moreover, after S.F. sent the torso pic,

Mr. Isabella encouraged her. He said, “That is youuuuu???” and “Sooooo nice!! Got one

with face?” ROA, Vol. VIII at 313-14. He continued, “Reaaaally want a somewhat

naughty pic with your face.” Id. at 314. A “somewhat naughty” picture is not the same

as the explicit requests in Lee, but the request evinced a desire to receive sexual photos

from S.F. and was a step to convincing her to do so. Lee, 603 F.3d at 916-17 (analyzing

substantial step based on “totality” of defendant’s conduct).

       The same is true for Mr. Isabella’s requests for pictures of S.F. coming out of the

shower: “Pic now!! Haha.” ROA, Vol. VIII at 298. He repeated: “Pic now!! (Again).

Hahaaa!!” Id. After S.F. responded without a picture, Mr. Isabella said, “I will bet you

are gorgeous right now. Just send simple mirror pic.” Id. After a separate shower

reference, Mr. Isabella responded similarly: “Take a pic right now in mirror exactly as

you are and send me now.” Id. at 293. Later, in asking for more pictures, Mr. Isabella

stated that he was thinking of her “ripping off clothes and running around [the] room

                                             27
naked.” Id. at 323-24. He also stated he needed the pictures to help with his erections.

The repeated requests accompanied by explicit references to sex showed the kinds of

photos Mr. Isabella wanted.

       We agree with our sister circuits that the line between “asking” and “persuading”

is imprecise, but a reasonable jury could conclude Mr. Isabella crossed it. See Tykarsky,

446 F.3d at 473. The three-month relationship between S.F. and Mr. Isabella, the

sexualization of their communications, the requests for pictures, the exchange of nude

pictures, and the encouragement of further explicit pictures provided sufficient

circumstantial evidence of a “substantial step” for a reasonable jury to convict Mr.

Isabella of attempting to persuade or entice S.F. to produce child pornography.

                                   B. Evidentiary Issues

       Mr. Isabella alleges that the district court made evidentiary errors regarding (1) the

torso pic, (2) the circumstances surrounding the torso pic, (3) the penis picture Mr.

Isabella sent to S.F., (4) M.E.’s testimony, (5) the internet search exhibits, and (6) the

grooming testimony.

1. Standard of Review

       “We review legal interpretations of the Federal Rules of Evidence de novo.”

United States v. Guardia, 135 F.3d 1326, 1328 (10th Cir. 1998). We review evidentiary

decisions applying the rules for abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S.

136, 141-42 (1997); United States v. Gutierrez de Lopez, 761 F.3d 1123, 1132 (10th Cir.

2014). “A district court abuses its discretion when it renders an arbitrary, capricious,

                                              28
whimsical, or manifestly unreasonable judgment.” United States v. Silva, 889 F.3d 704,

709 (10th Cir. 2018) (quotations omitted). We will not reverse a district court’s

evidentiary decision so long as it falls “within the bounds of permissible choice in the

circumstances.” United States v. Durham, 902 F.3d 1180, 1222 (10th Cir. 2018)

(quotations omitted).

       If a defendant did not object at trial, however, or “objected on grounds not now

asserted as error, we review [the] issue for plain error.” United States v. Simpson, 152

F.3d 1241, 1250 (10th Cir. 1998).18 In deciding whether a motion in limine adequately

preserved the defendant’s objection, we ask (1) whether the objection was adequately

presented to the district court, (2) whether the issue could have been finally decided in a

pretrial hearing and was not dependent on the character of other evidence, and (3)

whether the district court’s ruling was definitive. United States v. Mejia-Alarcon, 995

F.2d 982, 986-88 (10th Cir. 1993).




       18
         Plain error requires the appellant to show: (1) error, (2) that is plain, (3) that
“affect[ed] substantial rights,” and (4) that seriously affects the “fairness, integrity, or
public reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725, 732
(1993).

                                              29
2. Evidentiary Objections

       a. The torso pic

                 i. Additional background

       Through forensic analysis, a defense expert determined that the torso pic was

produced before S.F. began communicating with Mr. Isabella. The expert report

determined that the torso pic was taken as part of a series showing a romantic encounter

between S.F. and a male. The series suggested that S.F. engaged in sexual activity with

the male in the photos. The expert opined that the male in the photos, and not S.F., took

the torso pic.

       After submitting the expert report, Mr. Isabella moved in limine to exclude the

introduction of the torso pic, arguing it was not relevant to the attempt offense and its

probative value would be substantially outweighed by a danger of unfair prejudice under

Federal Rule of Evidence 403. Applying Rule 403, the district court denied the motion.

                 ii. Legal background

       Federal Rule of Evidence 403 states, “The court may exclude relevant evidence if

its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” “[U]nfair prejudice” means

“an undue tendency to suggest [a] decision on an improper basis, commonly, though not

necessarily, an emotional one.” Silva, 889 F.3d at 712 (quotations omitted). “The term

‘unfair prejudice,’ as to a criminal defendant, speaks to the capacity of some concededly

                                             30
relevant evidence to lure the factfinder into declaring guilt on a ground different from

proof specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180

(1997).

       “The district court has considerable discretion in performing the Rule 403

balancing test, but exclusion of evidence under Rule 403 that is otherwise admissible

under the other rules is an extraordinary remedy and should be used sparingly.” Silva,

889 F.3d at 712 (quotations omitted); see also Durham, 902 F.3d at 1224.

              iii. Analysis

       The district court’s denial of Mr. Isabella’s in limine objection and admission of

the torso pic was not an abuse of discretion.19 As discussed above, the Government’s

“substantial step” theory relied on communications between Mr. Isabella and S.F. that

occurred over three months and involved sexual conversations and photo exchanges.

Although the torso pic may not have been child pornography, it was nonetheless a nude

picture that S.F. provided at Mr. Isabella’s request. Mr. Isabella’s statement that the

picture was “Soooooo nice” and his request that S.F. send him additional “somewhat

naughty” photos were probative of both his method and objective. See Goetzke, 494 F.3d

at 1235 (detailing evidence of grooming). The torso pic was a significant step in Mr.



       19
          Contrary to the Government’s assertion, Mr. Isabella did not waive his objection
to the torso pic by failing to object to its admission at trial because (1) he raised the issue
in a motion in limine, (2) the introduction of the torso pic did not depend on any other
evidence, and (3) the district court definitively ruled on the motion after a full hearing.
See Mejia-Alarcon, 995 F.2d at 986-88.

                                              31
Isabella’s attempt to persuade S.F. to send him child pornography. The district court did

not abuse its discretion in determining the picture’s probative value was not

“substantially” outweighed by its prejudicial effect.

       b. Circumstances surrounding the torso pic

              i. Additional background

       As an alternative to Mr. Isabella’s motion in limine to exclude the torso pic, he

objected to its introduction without being able to cross-examine S.F. about the

circumstances surrounding the photo. He also sought to introduce the other photos in the

series found on S.F.’s phone. Defense counsel stated, “We are seeking to introduce those

series of photos to establish that S.F. is a liar, and that she has lied.” ROA Vol. VIII at

136. The district court excluded this evidence, reasoning that Mr. Isabella had alternative

avenues through cross-examination of S.F. to challenge her credibility. Applying Federal

Rule of Evidence 412—which limits the introduction of evidence suggesting a victim’s

sexual behavior or alleged sexual predisposition—the court said it would “afford the

defendant the opportunity to cross-examine S.F. concerning her previous lies in general,

and concerning this particular photograph; when the photograph was taken, but not the

actual origins of the photograph.” ROA, Vol. VIII at 146.

       Defense counsel continued to object, stating “one of the recognized exceptions [to

Rule 412] is the infringement on the constitutional rights of the defendant. . . . I’m sure

we would all agree . . . the right to effectively confront is implicated.” Id. The court

responded, “If you tell me what questions you want to ask and how they are relevant to

                                             32
whether or not [S.F.] is lying, I may reconsider. But right now you are not going to have

any . . . blanket [permission] to come in.” Id. at 147. Defense counsel did not provide a

list of questions at trial and did not again seek to introduce the series of photos or to

cross-examine S.F. on how the photos were produced.

                ii. Legal background

       Rule 412 prohibits the introduction of “evidence offered to prove a victim’s sexual

predisposition” or that the victim “engaged in other sexual behavior.” Fed. R. Evid.

412(a). The exceptions to Rule 412 include criminal cases where the exclusion of the

evidence “would violate the defendant’s constitutional rights.” Fed. R. Evid.

412(b)(1)(C).

       Under the Sixth Amendment’s Confrontation Clause, a criminal defendant has a

right “to be confronted with the witnesses against him.” U.S. Const. amend. VI. This

includes the right to cross-examine witnesses. See Davis v. Alaska, 415 U.S. 308, 315-16

(1974); United States v. Begay, 937 F.2d 515, 523 (10th Cir. 1991) (stating, “to establish

[a] 6th Amendment violation, defendant must show that he was precluded from offering

evidence material and favorable to his defense” (quotations omitted)). “[T]he exposure

of a witness’[s] motivation in testifying is a proper and important function of the

constitutionally protected right of cross-examination.” Davis, 415 U.S. at 316-17.

       The right to cross examine includes the right to impeach the alleged victim by

establishing and explaining the victim’s motivation to lie. Olden v. Kentucky, 488 U.S.

227, 232 (1988). But, “[t]he Confrontation Clause does not require the admission of

                                              33
potentially inflammatory and irrelevant testimony when a defendant has other avenues to

attack a witness’s credibility.” United States v. Oliver, 278 F.3d 1035, 1041 (10th Cir.

2001).

                iii. Analysis

         Mr. Isabella wished to use the photos on S.F.’s phone and to cross-examine her

about the circumstances underlying the torso pic to show that S.F. lied to investigators

about whether she created the photos for Mr. Isabella. But the district court found Mr.

Isabella had “other avenues to attack [S.F.’s] credibility.” See Oliver, 278 F.3d at 1041.

He could rely on S.F.’s testimony that she lied to investigators and her admission that she

did not create the torso pic for Mr. Isabella. Aside from impeachment, Mr. Isabella did

not articulate another Sixth Amendment purpose for his proposed cross-examination. See

id. (“The Confrontation Clause guarantees only an opportunity for effective cross-

examination, not cross-examination that is effective in whatever way, and to whatever

extent, the defense might wish.” (quotations omitted)). Given Mr. Isabella’s alternative

means to impeach on cross-examination, the district court did not abuse its discretion by

limiting the introduction of evidence suggestive of S.F.’s “sexual predisposition” and her

previous sexual activity with the male depicted in the photos on her phone. See Fed. R.

Evid. 412(a).




                                             34
       c. The penis picture

              i. Additional background

       Mr. Isabella objected under Rule 403 to the introduction of the picture of his penis

that he sent to S.F. He argued that it was an example of “adult pornography” only, and

proposed, as a “compromise” stipulation that it not be shown to the jury but instead that

the jury only be told that he sent it to S.F. ROA, Vol. VIII at 182. The district court

overruled the objection, noting that the proposed stipulation was “not the same” as

showing the picture itself, and explaining that the picture was relevant because “he sent it

to a minor child.” Id. at 182-83.

              ii. Analysis

       Federal Rule of Evidence 403 governs this issue. The district court did not err in

admitting Mr. Isabella’s penis picture. The picture, and his request that S.F. send him an

equivalent photo, was probative of his intent and the nature of explicit photos he sought

from S.F. He tried to make the picture part of a “quid pro quo”—an exchange of

photos—and it was therefore a step to persuade S.F. to send him “naughty” photos. The

district court did not abuse its discretion in deciding that the Government was not

required to censor its case by stipulating that Mr. Isabella sent the photo to S.F. rather

than introducing it.




                                             35
       d. M.E.’s testimony

              i. Additional background

       The Government filed a pretrial notice seeking to “admit evidence related to

[M.E.] in its case-in-chief” under Federal Rules of Evidence 414 and 404(b). ROA Vol. I

at 297. Mr. Isabella objected. The district court overruled the objection, explaining that

M.E.’s testimony rebutted Mr. Isabella’s potential defense that he was only an “internet

fantasy user” and concluding the testimony was more probative than prejudicial. ROA,

Vol. VIII at 181-82. At the end of the pretrial hearing on this matter, the Government

sought to “clarify the 414, 404(b) ruling” by “confirm[ing] that we can call [M.E.] in our

case-in-chief.” Id. at 195. The court responded, “Yes.” Id.

       The Government did not call M.E. in its case-in-chief. It waited to call her as a

rebuttal witness after Mr. Isabella had testified, among other things, that (1) he believed

S.F. was “in college” or “an adult,” (2) he made no plans to meet or engage in sexual

activity with her, and (3) his invitations to meet her were only “fantasy.”

       Before M.E. testified, Mr. Isabella renewed his objection. The court again

overruled the objection, stating that it would allow M.E.’s testimony to rebut Mr.

Isabella’s “entire defense theory . . . that this is all fantasy.” But it also excluded explicit

photos of M.E. and prejudicial sexual details of M.E.’s in-person interactions with Mr.

Isabella.

       As part of the discussion before M.E.’s testimony, defense counsel sought to

clarify the court’s ruling, suggesting that admission under Rule 414 was inappropriate

                                               36
because coercion and enticement of a minor under § 2422(b) is not one of the statutes

listed in Rule 414.20 The court noted that, rather than “being offered for propensity”

under Rule 414, the testimony was more appropriately considered under a Rule 404(b)

and Rule 403 balancing analysis. ROA, Vol. VIII at 2443-44. It determined the evidence

was admissible “with respect to knowledge, intent, motive, modus operandi, et cetera.”

Id. at 2443. After M.E. testified, Mr. Isabella moved for a mistrial. The court denied the

motion but issued a limiting instruction in its final jury instructions regarding the

evidence of Mr. Isabella’s “similar acts.”21

              ii. Legal background

       Federal Rule of Evidence 404(b) provides:

              (1) Prohibited Uses. Evidence of a crime, wrong, or other act
              is not admissible to prove a person’s character in order to
              show that on a particular occasion the person acted in
              accordance with the character.

       20
         Rule 414 does include § 2251 in the statutes it references. See Fed. R. Evid.
414(d)(2)(B) (defining “child molestation” as “any conduct prohibited by 18 U.S.C.
chapter 110”).
       21
       In full, the instruction read:
                     You have heard evidence of other acts engaged in by
             Mr. Isabella. You may consider that evidence as it bears on
             Mr. Isabella’s motive, intent, knowledge, absence of mistake
             or accident, or modus operandi, but for no other purpose. Of
             course, the fact that Mr. Isabella may have previously
             committed an act similar to the one charged in this case does
             not mean that Mr. Isabella necessarily committed the act
             charged in this case.
                     Modus operandi means a method of operating or a
             manner of procedure.
ROA, Vol. I at 587.
                                            37
              (2) Permitted Uses; Notice in a Criminal Case. This evidence
              may be admissible for another purpose, such as proving
              motive, opportunity, intent, preparation, plan, knowledge,
              identity, absence of mistake, or lack of accident.

       In Huddleston v. United States, 485 U.S. 681 (1988), the Supreme Court explained

the evidence rules protect a defendant from the prejudicial effect of prior bad act

evidence in four ways: (1) Rule 404(b)’s requirement that the evidence be offered for a

proper purpose; (2) the relevancy requirement of Rule 402; (3) the district court’s Rule

403 assessment; and (4) Rule 105, “which provides that the trial court shall, upon request,

instruct the jury that the similar acts evidence is to be considered only for the proper

purpose for which it was admitted.” Id. at 691-92.

       For evidence of prior bad acts to be admissible, they

              (1) must tend to establish intent, knowledge, motive, identity,
              or absence of mistake or accident; (2) must also be so related
              to the charged offense that it serves to establish intent,
              knowledge, motive, identity, or absence of mistake or
              accident; and (3) must have real probative value, not just
              possible worth.

United States v. Kendall, 766 F.2d 1426, 1436 (10th Cir. 1985); see also United States v.

Henthorn, 864 F.3d 1241, 1249 (10th Cir. 2017), cert. denied, 138 S. Ct. 715 (2018). In

assessing whether prior bad acts followed the same modus operandi of the charged

offense, we may consider, among other things, whether the acts occurred close in time.

United States v. Mares, 441 F.3d 1152, 1157 (10th Cir. 2006).




                                             38
       In United States v. Esch, 832 F.2d 531 (10th Cir. 1987), we acknowledged that

“evidence of other acts [was] not admissible solely to prove a defendant’s criminal

disposition” in a § 2251(a) prosecution for sending child pornography through the mail.

Id. at 535. But we affirmed the district court’s decision to admit evidence of the

defendant sending sexually explicit magazines, advertisements, and photographs through

the mail on previous occasions because it “tended to rebut her contention that she had

been duped by” another individual, and it established that she knew the child

pornography would be delivered. Id. at 536. We therefore affirmed the principle that

when a defendant denies an element of the crime—in Esch, she denied intent and

knowledge of the mailing scheme—evidence of prior acts is admissible to rebut the

denial. Id.; see also Henthorn, 864 F.3d at 1247, 1257-58 (admitting evidence of

defendant’s prior assaults on the victim and the defendant’s ex-wife to rebut argument

that victim’s death was an accident).

               iii. Analysis

       The district court did not abuse its discretion in admitting M.E.’s testimony under

Rule 404(b).

       First, we must view the court’s evidentiary decision in the context of the ongoing

trial, including all charges pending against the defendant, not from the perspective of

appellate hindsight. See United States v. Jordan, 485 F.3d 1214, 1222 (10th Cir. 2007)

(“In hindsight, we might have evaluated [the defendant’s] proffer somewhat

differently.”). The indictment charged Mr. Isabella with four counts, two concerning his

                                            39
communications with S.F. and two relating to the undercover officer. For Counts 1 and 3

(alleging violations of § 2422(b)), the Government proceeded on the theory that Mr.

Isabella attempted to persuade S.F. and the UCA to meet and engage in sexual activity.

Although the jury rejected that theory in both instances, Mr. Isabella does not challenge

that the prosecution could attempt to prove them at trial. The testimony from M.E. about

meeting with Mr. Isabella presented a modus operandi consistent with the prosecution’s

theory of Mr. Isabella’s attempting to meet with S.F. and the UCA and have sex.

       Second, as in Esch, the district court did not abuse its discretion in allowing the

Government to rebut Mr. Isabella’s trial testimony that he engaged in the online

communications with S.F. only as a fantasy internet activity. His insistence on this

ground for his defense was pervasive throughout his trial testimony, including how he

characterized his communications with S.F. and the UCA.22 His fantasy theory

challenged the Government’s proof of his specific intent and opened the door to evidence

that he was not engaged only in fantasy but instead was preying sexually on young girls.

       The M.E. evidence showed that, when Mr. Isabella asked S.F. or the UCA to meet

him, he was not fantasizing. He meant to meet them if he could, just as he met M.E. No

meeting occurred between Mr. Isabella and S.F. or the UCA, but the conversations with



       22
          Mr. Isabella claimed throughout his testimony that he was solely a fantasy
internet user and was not interested in enticing or engaging in sexual activity with a
minor. He used the words “fantasy” or “fantasies” approximately 120 times, more than
70 of them during direct or redirect examination. Defense counsel used the words more
than 50 times in his questions to Mr. Isabella.

                                             40
M.E. leading to an actual meeting undermined his insistence that his interactions with

S.F. were only a matter of fantasy and not consistent with a specific intent to engage in

sexual activity with her or persuade her to provide child pornography to him. Not only

did M.E.’s testimony show that Mr. Isabella pursued her similarly to the way he pursued

S.F., it also showed his intent was not limited to fantasizing as to either of them—

showings that fit squarely in the permitted uses of prior bad act evidence under Rule

404(b).23

       Third, the timing of Mr. Isabella’s communications with M.E. was probative of his

intent and modus operandi. See Mares, 441 F.3d at 1158. Mr. Isabella began chatting

with M.E. nine months before he first met S.F. online. He started chatting with the UCA

approximately one month after he stopped communicating with S.F. His

communications with all three individuals occurred in succession over a single year,

suggesting that when one internet relationship with a minor failed, he attempted to begin

another. He used Kik, Skype, and other applications to make his communications

“safer”; he invited each girl to Florida; and he requested explicit photos. As the district




       23
          M.E.’s testimony was also probative of Mr. Isabella’s “knowledge” that he was
communicating with minors online. Fed. R. Evid. 404(b). Mr. Isabella testified that he
believed the UCA, S.F., and M.E. were all over 18 years old. But M.E. testified that she
(1) told Mr. Isabella she was 17 years old, (2) wore a school uniform when they met, and
(3) stated she was skipping school when they met. This testimony tends to rebut Mr.
Isabella’s claims that he did not know S.F.’s age even after she told him she was 14 years
old.

                                             41
court properly noted, “the chats, what he asked for, all of that goes to his motive, intent,

modus operandi.” ROA, Vol. VIII at 2437.

       Fourth, the district court conducted a Rule 403 balancing analysis and excluded

evidence that it found to be too prejudicial, including explicit pictures of M.E. and sexual

details of her in-person interaction with Mr. Isabella. See Huddleston, 485 U.S. at 691.

Further, the court instructed the jury not to consider M.E.’s testimony to prove

propensity, but only to consider it under Rule 404(b) as evidence of knowledge, intent, or

modus operandi. See id. at 691-92.

       Under de novo review, we might have limited M.E.’s testimony further, but that

does not mean the district court’s decision was an “arbitrary, capricious, whimsical, or

manifestly unreasonable judgment.” Silva, 889 F.3d at 709 (quotations omitted). To the

contrary, its exclusion of some of the evidence shows that it tailored M.E.’s testimony to

minimize potential prejudicial effect, and it instructed the jury to consider the testimony

only for a specific purpose. See Huddleston, 485 U.S. at 691-92. Its decision to allow

the rebuttal testimony from M.E. was not an abuse of discretion.24




       24
         We acknowledge that Mr. Isabella’s interactions with M.E. were not identical to
his communications with S.F. See Aplt. Br. at 26 (arguing that “the circumstances
surrounding M.E.’s encounters with Mr. Isabella were not similar to those with S.F.”).
Among other things, Mr. Isabella met M.E. on a dating site and lived in the same state as
her. But in light of Mr. Isabella’s “fantasy” defense at trial and his assertion that he did
not know S.F.’s age, we cannot conclude that the district court’s decision to admit M.E.’s
testimony was an abuse of discretion. See Silva, 889 F.3d at 709.

                                             42
         e. The websites

                i. Additional background

         A search of Mr. Isabella’s computer revealed three website addresses he had

visited during the same time period as his interactions with S.F. When Special Agent

Anderson entered the addresses into a browser in 2016 (three years later), two websites

showed S.F.’s name as a student at a middle school in Colorado; the third website

showed her recorded time for a middle school cross-country meet in 2012. The

Government printed screenshots of the websites and offered them as exhibits in its

rebuttal case to prove Mr. Isabella knew S.F. was a minor. Mr. Isabella objected, arguing

that the websites were not properly authenticated. The district court overruled his

objection and admitted the exhibits. Mr. Isabella challenges this ruling on appeal.

                ii. Legal background

         Rule 901 requires “evidence sufficient to support a finding that the item is what

the proponent claims it is.” Fed. R. Evid. 901(a). In assessing an exhibit’s authenticity,

we ask “whether there is a reasonable probability that the evidence has not been altered in

any material aspect since the time of the crime and that it reasonably has a tendency to

establish facts of consequence in the action as more probable than they would be without

the evidence.” United States v. Brewer, 630 F.2d 795, 802 (10th Cir. 1980). Although

Rule 901 serves an important gatekeeping function, “[t]he bar for authentication of

evidence is not particularly high.” United States v. Gagliardi, 506 F.3d 140, 151 (2d Cir.

2007).

                                              43
       Courts evaluate the authenticity of websites based on the purpose for which the

website is being offered.25 The Second Circuit’s analysis of website authentication is

instructive. United States v. Vayner, 769 F.3d 125, 131 (2d Cir. 2014). In Vayner, the

district court admitted a printout of the defendant’s profile on VK.com, “the Russian

equivalent of Facebook.” Id. at 128. The government “initially advanced the argument

that it offered the evidence simply as a web page that existed on the Internet at the time of

trial, not as evidence of [the defendant’s] own statements.” Id. at 131. But in its

argument to the jury, the government “insisted that the page belonged to and was

authored by [the defendant].” Id. The Second Circuit held that the website was not

properly authenticated for that purpose: “[T]he mere fact that a page with [the

defendant’s] name and photograph happened to exist on the Internet at the time of [the

investigating agent’s] testimony does not permit a reasonable conclusion that this page

was created by the defendant or on his behalf.” Id. at 132.




       25
          Compare O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1224 (10th Cir.
2007) (holding district court abused its discretion in failing to take judicial notice of
party’s website to establish damages), with Hansen v. PT Bank Negara Indon. (Persero),
706 F.3d 1244, 1249-50 (10th Cir. 2013) (holding district court did not abuse its
discretion in excluding evidence of a phone number found on a website that no longer
existed to argue that statements made during calls to that number were admissible). See
also Powers v. Emcon Assocs., Inc., No. 14-CV-03006-KMT, 2017 WL 2718476, at *6
(D. Colo. June 23, 2017) (surveying cases in which courts excluded website printouts for
lack of authentication).



                                             44
              iii. Analysis

       The district court did not abuse its discretion in admitting the printouts of the three

websites based on Special Agent Anderson’s testimony. The websites were relevant and

offered to show that Mr. Isabella believed S.F. was a minor. Unlike the webpage at issue

in Vayner, the Government here did not introduce the exhibits to show that Mr. Isabella

or S.F. had any role in their creation. See 769 F.3d at 131. The author of the websites

was not relevant to the point they were used to prove, which was simply that they

“existed on the Internet,” see id. at 131, and Mr. Isabella’s computer showed he visited

the web addresses. The prosecution used Special Agent Anderson’s search—which Mr.

Isabella does not challenge—to show that the agent obtained the web addresses from Mr.

Isabella’s computer and to explain that Mr. Isabella likely visited them in 2013 during his

communication with S.F.

       Special Agent Anderson testified that he took the web addresses directly from Mr.

Isabella’s search history and entered them into an internet browser. In doing so, he

viewed three separate webpages showing S.F. competed in cross country meets and was a

student at a middle school in Colorado. The details of Special Agent Anderson’s

investigation, in particular the forensic analysis showing he retrieved the web addresses

from Mr. Isabella’s computer, provide “evidence sufficient to support a finding that the

[websites are] what [the Government] claims [they are],” see Fed. R. Evid. 901(a),

especially when we have no reason to believe they were “altered in any material aspect

since the time of the crime,” see Brewer, 630 F.2d at 802.

                                             45
       Finally, even after the websites were admitted, Mr. Isabella remained free “to

challenge the reliability of the evidence, to minimize its importance, or to argue

alternative interpretations of its meaning, but these and similar other challenges go to the

weight of the evidence—not to its admissibility.” See Vayner, 769 F.3d at 131

(quotations omitted). In short, the district court did not abuse its discretion in overruling

Mr. Isabella’s authentication objection.

       f. Grooming testimony

              i. Additional background

       Homeland Security Investigation Special Agent Michael Thomas interviewed Mr.

Isabella as part of his investigation and testified on direct examination about his

conversation with Mr. Isabella. During the interview, Mr. Isabella claimed he frequently

acted as a counselor in his online communications. At trial, Special Agent Thomas

recounted Mr. Isabella’s response:

              Q. Did the topic of grooming come up at that point in time?

              A. Yes. That was a question after his explanation of how he
              befriended and gained the trust of these individuals. The
              question was asked to the defendant if he was grooming these
              individuals.

              Q. Why was grooming brought up?

              MR. GAINOR: Objection, relevance, Your Honor. This is
              his statement—just a question and answer I think would be
              appropriate.

              THE COURT: Overruled.


                                             46
              Q. (BY MS. RANGEL) You can answer that.

              A. Grooming is a technique that we sometimes see in child
              exploitation investigations to try to morph [an] individual’s
              opinions and behaviors to the person who is doing the
              grooming, desires.

              Q. Why was that particular topic brought up in response to
              the defendant saying he was a counselor?

              A. It was the way he characterized it, as a befriending first,
              gaining people’s trust. He didn’t just jump in to [sic] being a
              counselor. It wasn’t a normal counselor relationship where, I
              have a problem, let me help you with this problem. It was
              friendships and building relationships that had nothing to do
              with that problem, and trying to morph their behavior
              through—morphing them of [sic] their behavior.

ROA, Vol. VIII at 612-13.

              ii. Analysis

       On appeal, Mr. Isabella contends that Special Agent Thomas was not an expert

and therefore was not qualified to testify about “grooming.”26 At trial, however, Mr.

Isabella did not object to Special Agent Thomas’s qualifications as an expert. Instead, he

objected to the “relevance” of the grooming testimony.

       Ordinarily, “[a]n appellant who fails to preserve an evidentiary objection below

may argue and establish plain error on appeal,” however, a “[f]ailure to argue plain error

on appeal waives the argument.” United States v. Roach, 896 F.3d 1185, 1192 (10th Cir.



       26
         Expert testimony on grooming can be admissible to explain the “modus
operandi of sex offenders. The methods sex offenders use are not necessarily common
knowledge.” Batton, 602 F.3d at 1202.

                                            47
2018). If an appellant raises a plain error argument for the first time in the reply brief, we

will consider that argument only if it “permit[s] the appellee to be heard and the

adversarial process to be served.” United States v. Zander, 794 F.3d 1220, 1232 n.5

(10th Cir. 2015). We will not consider an appellant’s argument unless it attempts to “run

the gauntlet created by our rigorous plain-error standard of review.” United States v.

McGehee, 672 F.3d 860, 876 (10th Cir. 2012).

       In his opening brief, Mr. Isabella does not argue for plain error review. See Aplt.

Br. at 11. In his reply brief, he mentions “plain error” in relation to Special Agent

Anderson’s testimony only in a single paragraph (without any citations). See Aplt. Reply

Br. at 21. In that paragraph, Mr. Isabella states in conclusory fashion that the district

court committed plain error. But he does not recite our plain error standard until the final

page of his reply brief, id. at 24, and even then, he simply asserts the plain error elements

are met.

       Mr. Isabella’s plain error argument does not permit “the adversarial process to be

served,” Zander, 794 F.3d at 1232 n.5, and is “too general and conclusory to warrant

review,” Collins v. Diversified Consultants Inc., No. 17-1446, 2018 WL 5310173, at *3

(10th Cir. Oct. 26, 2018) (unpublished) (cited for persuasive value under Fed. R. App.

P. 32.1, 10th Cir. R. 32.1). Under these circumstances, he has waived this argument and

we do not address it. See Roach, 896 F.3d at 1192; see also See Fed. R. App. P.

28(a)(8)(A) (requiring appellant’s brief to contain “appellant’s contentions and the



                                             48
reasons for them, with citations to the authorities and parts of the record on which the

appellant relies.”).

                                       *   *        *   *

       To recap, we affirm (1) the admission of the penis picture and (2) the torso pic

under Rule 403; (3) the exclusion of the circumstances surrounding the torso pic under

Rule 412; (4) the introduction of M.E.’s rebuttal testimony under Rule 404(b); and (5) the

admission of the websites under Rule 901. We (6) hold that Mr. Isabella waived his

argument regarding Special Agent Thomas’s grooming testimony.27

                                   C. Double Jeopardy

       In his final argument, Mr. Isabella asserts that his two convictions and sentences

under § 2422(b) and § 2251(a) and (e) violate the Double Jeopardy Clause. The

Government concedes that “Counts I and II rely on the same conduct” but contends that

different elements of the two offenses preclude Mr. Isabella’s challenge. Aplee. Br. at

43. After setting forth additional background information, we explain the legal principles

underlying our double jeopardy analysis. Then, applying de novo review, see United

States v. Benoit, 713 F.3d 1, 12 (10th Cir. 2013), we conclude that the Government is

correct because the elements of § 2422(b) do not encompass the elements of § 2251(a)

and (e). An offense under the latter statute is therefore not a lesser included offense of




       27
        Because we find no error in the district court’s evidentiary rulings, we do not
address Mr. Isabella’s “cumulative error” argument.

                                               49
the former, and Mr. Isabella’s convictions and sentences under both statutes do not

constitute a double jeopardy violation.

1. Additional Background

       The parties addressed the double jeopardy issue multiple times in district court. In

response to the indictment, Mr. Isabella requested a bill of particulars, asking the district

court to order the Government to explain “[t]he exact nature of the sexual activity the

defendant allegedly coerced or enticed [S.F.] into engaging in.” ROA, Vol. I at 75. The

court denied the motion but noted that a bill of particulars could help “combat double

jeopardy” under some circumstances. ROA, Vol. I at 354.

       The district court addressed double jeopardy indirectly at a pretrial jury instruction

conference. In an exchange with the prosecutor about § 2422(b), the court said:

                     Depending on what the jury ultimately concludes, that
              will depend on our jury verdict form. That is why I think the
              verdict form, itself, is going to have to be very carefully
              tailored. The [double jeopardy] issue could be implicated in
              different ways.
                     For example, if the jury finds Mr. Isabella guilty on
              Count 1, but the predicate “sexual activity” on which the jury
              bases its conviction is enticement of sexual intercourse and or
              oral sex, as opposed to the production of child pornography,
              there would be no [double jeopardy] issue if the jury finds
              Mr. Isabella guilty of Count 2.
                     In other words, which criminalized sexual activity
              operates as the predicate for each enticement count is
              necessarily going to define whether there [is] a [double
              jeopardy] prong [sic, problem?]. So, the means by which I
              intend to address that is the use of a Special Verdict Form
              where we will require the jury to identify which of the
              criminal sexual activities form the basis for their conviction;
              whether one or both or neither on each enticement count.

                                             50
ROA, Vol. VIII at 88-89. In this exchange, the district court suggested, but did not

decide, that there would be a double jeopardy problem if the jury selected the production

of child pornography as the underlying § 2422(b) offense for Count 1.

       As noted above, the jury stated on the special verdict form that the underlying

offense for the § 2422(b) charge was the production of child pornography. Mr. Isabella

moved for acquittal based on double jeopardy following the verdict. At this point, the

district court changed its view of the double jeopardy issue and denied Mr. Isabella’s

motion. It did not compare the elements of the offenses to make this determination.

Instead, it stated that the statutes charged in Count 1 and Count 2 had different

“purpose[s],” “target[s],” and “gravamen”: “Where Section 2422(b) is defined by its

focus on criminalizing a perverse interaction, Section 2251 exists to criminalize the

exploitation of minors for the purpose of producing child pornography.” ROA, Vol. VIII

at 1860-62.

2. Legal Background

       The Double Jeopardy Clause states that no person shall “be subject for the same

offence to be twice put in jeopardy.” U.S. Const. amend. V. It provides three

constitutional protections. “It protects against a second prosecution for the same offense

after acquittal. It protects against a second prosecution for the same offense after

conviction. And it protects against multiple punishments for the same offense.” North




                                             51
Carolina v. Pearce, 395 U.S. 711, 717 (1969), overruled on other grounds by Alabama v.

Smith, 490 U.S. 794 (1989) (footnotes omitted).

      Mr. Isabella invokes the third protection here, arguing he was convicted and

sentenced for the “same offense” under 18 U.S.C. §§ 2422(b) and 2251(a) and (e). The

parties agree that he was found guilty of simultaneously violating these statutes. We

must determine, therefore, whether § 2422(b) and § 2251(a) are the “same offense.” This

question turns on whether Congress intended that these statutes impose separate

punishments when the same conduct violates them. See Missouri v. Hunter, 459 U.S.

359, 368 (1983).

      As noted above, 18 U.S.C. § 2422(b) provides:

             Whoever, using the mail or any facility or means of interstate
             or foreign commerce . . . knowingly persuades, induces,
             entices, or coerces any individual who has not attained the
             age of 18 years, to engage in prostitution or any sexual
             activity for which any person can be charged with a criminal
             offense, or attempt to do so, shall be fined under this title and
             imprisoned not less than 10 years or for life.

And 18 U.S.C. § 2251 provides:

              (a) Any person who employs, uses, persuades, induces,
             entices, or coerces any minor to engage in, or who has a
             minor assist any other person to engage in . . . any sexually
             explicit conduct for the purpose of producing any visual
             depiction of such conduct or for the purpose of transmitting a
             live visual depiction of such conduct, shall be punished as
             provided under subsection (e) . . . .

             (e) Any individual who violates, or attempts or conspires to
             violate, this section shall be fined under this title and
             imprisoned not less than 15 years nor more than 30 years . . . .

                                            52
       Section 2422(b) encompasses “prostitution or any sexual activity for which any

person can be charged with a criminal offense,” while § 2251(a) is limited to “any

sexually explicit conduct for the purpose of producing any visual depiction of such

conduct or for the purpose of transmitting a live visual depiction of such conduct.” But

should they be treated as the “same offense” because § 2251(a) and (e) is a lesser

included offense of § 2422(b)? The answer calls for application of the Blockburger test,

which the Supreme Court developed as a means to determine congressional intent.

       In Blockburger v. United States, 284 U.S. 299, 304 (1932), the Supreme Court

said that two offenses are the same for double jeopardy purposes unless each requires

proof of a fact that the other does not. The Blockburger rule is known as the “same

elements test.” United States v. Pearson, 203 F.3d 1243, 1268 (10th Cir. 2000). Under

this test, when one offense is a lesser-included offense of another, the two offenses are

the same. See Rutledge v. United States, 517 U.S. 292, 307 (1996); United States v.

Dixon, 509 U.S. 688, 698 (1993); Harris v. Oklahoma, 433 U.S. 682, 682 (1977); see

also Steele v. Young, 11 F.3d 1518, 1523 (10th Cir. 1993).

       To determine what may be a lesser-included offense, courts focus on the textual

elements of the offenses. Carter v. United States, 530 U.S. 255, 260-61 (2000). In

general, statutes punish the “same offense” when one offense contains all the elements of

another even if it contains additional elements. See Brown v. Ohio, 432 U.S. 161, 168

(1977) (concluding that joyriding was a lesser included offense of auto theft). For


                                             53
example, in the context of felony murder, the Supreme Court said, “When . . . conviction

of a greater crime, murder, cannot be had without conviction of the lesser crime, robbery

with firearms, the Double Jeopardy Clause bars prosecution for the lesser crime, after

conviction of the greater one.” Harris, 433 U.S. at 682. Whalen v. United States, 445

U.S. 684, 693 (1980) provides another example: “Congress did not authorize consecutive

sentences for rape and for a killing committed in the course of the rape . . . .” See

also Benoit, 713 F.3d at 13 (holding possession of child pornography is a lesser included

offense of receiving child pornography).

3. Analysis

       Under Blockburger, we examine the elements of each offense to determine

whether one can be considered a lesser-included offense of the other. Carter, 530 U.S. at

260-61. The problem for Mr. Isabella is that a key element of the two statutes is not only

different, it is broader in the statute that he needs to be a lesser included offense for his

double jeopardy argument to work.

       The offense of attempting to violate § 2422(b) requires the following elements:

              (1) the defendant knowingly attempted to persuade, induce,
              entice, or coerce;

              (2) any individual who is younger than 18;

              (3) to engage in any sexual activity for which any person can
              be charged with a criminal offense;

              (4) the defendant used a facility of interstate or foreign
              commerce to commit the crime; and


                                              54
              (5) took a substantial step toward commission of the offense.

The offense of attempting to violate § 2251(a) and (e) requires the following elements:

              (1) the defendant attempted to employ, use, persuade, induce,
              entice, or coerce a child to engage in sexually explicit
              conduct;

              (2) the defendant believed the child was under the age of 18;

              (3) the defendant engaged in this behavior for the purpose of
              producing a visual depiction of such conduct;

              (4) the defendant knew or had reason to know that the visual
              depiction would be transported or transmitted using any
              means or facility of interstate or foreign commerce or
              affecting interstate or foreign commerce or mail or the
              materials used to attempt to produce the visual depiction were
              mailed, shipped, or transported, including by computer, in
              interstate or foreign commerce; and

              (5) the defendant took a substantial step toward the
              commission of the offense.

       The third element of § 2422(b) is broader than the third element of § 2251(a), and

even if the former encompasses the latter such that the third element of § 2251(a) is a

lesser-included element of § 2422(b), Mr. Isabella’s double jeopardy claim founders

when we compare the first element of each statute.

       Section 2422(b) requires proof that the defendant “knowingly persuades, induces,

entices, or coerces any individual who has not attained the age of 18 years.” (Emphasis

added.) Section 2251(a) and (e) requires proof that the defendant “employs, uses,

persuades, induces, entices, or coerces.” (Emphasis added.) Because § 2422(b) does not

include the words “employs” or “uses,” this element of § 2251(a) and (e) is broader than

                                            55
the corresponding element in § 2422(b), and therefore the former cannot be a lesser

included offense of the latter. Indeed, the indictment used the foregoing italicized

language in Counts 1 and 2 of the indictment, respectively, making it possible, for

example, that the jury convicted Mr. Isabella on Count 1 for “persuading” and on Count 2

for “employing” or “using.”

       To expand on this analysis, § 2422(b) proscribes persuading, inducing, enticing, or

coercing a minor “to engage in prostitution or any sexual activity for which any person

can be charged with a criminal offense.” This quoted language is broader than the

parallel language in § 2251(a): “engage in[] any sexually explicit conduct for the purpose

of producing any visual depiction of such conduct or for the purpose of transmitting a

live visual depiction of such conduct.” 18 U.S.C. § 2251(a). Accordingly, for Mr.

Isabella’s double jeopardy argument to succeed, § 2251(a) and (e) must be a lesser

include offense of § 2422(b).

       But the language in § 2251(a)—“employs, uses, persuades, induces, entices, or

coerces”—is broader than the corresponding language in § 2422(b)— “persuades,

induces, entices, or coerces.” It follows that § 2251(a) and (e) cannot be a lesser included

offense of § 2422(b) for double jeopardy purposes, and Mr. Isabella’s challenge to his

convictions on this ground fails.28


       28
         Mr. Isabella argues the “activity for which any person can be charged with a
criminal offense” under § 2422(b) was the same activity for his conviction under
§ 2251(a). Aplt. Br. at 33. He further argues “the conduct for which Mr. Isabella was
convicted under Section 2422(b) overlaps completely with the conviction under Section
                                             56
                                  III. CONCLUSION

      We uphold Mr. Isabella’s convictions and affirm the district court’s judgment.




2251(a).” Id. But the Government does not contest that Mr. Isabella was convicted
under both statutes for the same conduct. That is the starting point for the double
jeopardy analysis. Even if Mr. Isabella were correct that § 2251(a)’s production of child
pornography element falls within § 2422(b)’s “activity for which any person can be
charged with a criminal offense,” that is not the end of the Blockburger analysis. As we
have shown above, because the first element of § 2251(a) is broader than the first element
of § 2422(b), § 2251(a) is not a lesser-included offense.
                                             57